DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The Examiner acknowledges the amendment of claims 1 & 11, as well as the cancellation of claim 5. Claims 11 – 20 were previously withdrawn. Claims 1 – 4 & 6 – 10 are examined herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 4 & 6 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, Applicant claims “the third portion is spaced apart from each other.” However, in order for the third portion to be spaced from each other, the claim needs to clearly define there are more than one third portion present in the protective films. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 – 4, 6, & 9 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Namkung et al. (US 2015/0146386 A1), in view of Namkung et al. (US 2015/0227172 A1), as evidenced by Murata et al. (US 2019/0040215 A1).
Namkung et al. (‘386) teach a display apparatus comprising a flexible display panel (DP) and a first outer member (P1) (Applicant’s “protective layer”) (Figs. 6A – 6B, shown below) over a lower surface of the DP. The flexible display layer comprises an OLED (Applicant’s “display unit”) and substrate 2 (SUB2) (Applicant’s “substrate”) (Fig. 5) comprising a flexible area (bent area) between a first area and a second area, and bent about a bending axis (Fig. 6A – 6B) (claim 1). The first outer member (P1) contains an opening corresponding the bent area, wherein an inner side surface of the opening is inclined with respect to the lower surface of the substrate (claims 1 & 3).  A second portion of the protective film that is adjacent to the opening has a gradually decreasing thickness in a direction toward the opening (Fig. 6A – 6B) (claims 1 & 6).   
An adhesive member is located between the flexible display panel (DP) and the first outer member (P1) (paragraph [0048]) in the first region, the bent area, and the second area (Figs. 6A – 6B) (claim 4). As shown in Fig. 6A below, the opening and the (claim 9) and the opening is within the bent area (claim 10).


    PNG
    media_image1.png
    364
    469
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    368
    390
    media_image2.png
    Greyscale

MPEP 2112 [R-3] states:

The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

Namkung et al. (‘386) do not teach a third portion between the first portion and the second portion, and having a third thickness that is greater than the first thickness (claim 1), and the second thickness (claim 2).
Namkung et al. (‘172) teach a method forming a groove/opening in top layer 190 and bottom member 210 in a bent region of a display laminate using laser ablation method, which uses laser irradiation to remove material at a bending region. Approximately 10 – 100% of the top or bottom layer thickness may be removed. The depth and width of the groove/opening region may be determined according to the 
As evidenced by Murata et al., the laser ablation described by NamKung et al. (‘172) inherently results in a layer comprising convex portion (122) (third portion between a first portion and a second portion, having a third thickness that is greater than the first thickness and the second thickness) (claims 1 & 2) where resin has been removed due to a irradiation with laser light (paragraph [0061] & Fig. 6).

    PNG
    media_image3.png
    373
    542
    media_image3.png
    Greyscale

	Therefore, based on the teachings of Namkung et al. (‘172), it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use laser ablation for reducing the thickness of predetermined regions of a display device for desired degree of bending/folding to prevent damage to the display device taught by Namkung et al. (‘386). As evidenced by Murata et al., the laser ablation method inherently results in displacement of the material in the opening to the peripheral regions (Applicant’s “third portion”) of the opening, which have a greater thickness than the original thickness of the layer (Applicant’s “first thickness of first portion”) and the walls of the opening (Applicant’s “second thickness of second portion”).
.

Double Patenting
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3 – 4 & 6 – 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 5 of U.S. Patent No. 10,615,366 B2, in view of You et al. (US 2016/0275830 A1).
With regard to claim 1, U.S. Patent No. 10,615,366 B2 claims a display apparatus comprising: a substrate comprising a bent area between a first area and a second area, and bent about a bending axis;
A display unit over an upper surface of the substrate at the first area;
A protective film over a lower surface of the substrate that is opposite to the upper surface; and defining an opening corresponding to the bent area (claim 1),
Wherein the protective film comprises a first portion having a constant thickness;
A second portion adjacent the opening, and having a thickness that gradually decreases in a direction toward the opening; and 
a third portion between the first portion and the second portion, and having a thickness that is greater than the thickness of the first portion (claim 3).

You et al. teach display apparatus comprising an open part (143) is created by removing a portion of supporting plates (141 & 142) for a bending area (part) (BP) of sufficient width corresponding the bending curvature of the bending part (paragraphs [0072] & [0075]). As such, the bending curvature between the supporting plates (Applicant’s “first portion”) (141 & 142) is sufficient for the plates to be face to face when bent.

    PNG
    media_image4.png
    365
    468
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    344
    507
    media_image5.png
    Greyscale
 
Therefore, based on the teachings of the prior art, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to adjust the width of the opening (Applicant’s “second portion”) in order to achieve the desired bending curvature of the wherein the “third portion” (which is located adjacent to the “first portion”) are face to face with each other when the substrate is bent.

With regard to claim 3, ‘366 claims wherein an inner surface of the opening is inclined with respect to the second surface of the substrate (claims 1 – 2).
claim 4, ‘366 claims further comprising an adhesive layer integrally formed through the first area, the bent area and the second area between the substrate and the protective film (claim 1).
With regard to claim 6, ‘366 claims wherein the second thickness of the protective film gradually decreases in a direction toward the opening (claim 2).
With regard to claim 7, ‘366 claims wherein the second thickness of the protective film decreases at an inconsistent rate at an inconsistent rate in a direction toward the opening (claim 1).
With regard to claim 8, ‘366 claims wherein the second thickness of the protective film decreases at a decreasing rate in a direction toward the opening (claim 2).
With regard to claim 9, ‘366 claims wherein the bent area is in the opening (claim 4).
With regard to claim 10, ‘366 claims wherein the opening is in the bent area (claim 5).

Response to Arguments
Applicant argues, “Claims 11 – 20 are rejected under 35 U.S.C. 112(b) as allegedly being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Applicant has herein amended claim 11, and requests the rejection be withdrawn” (Remarks, Pg. 7).


Applicant argues, “Claims 1, 3, 4 and 6 – 10 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 – 5 of U.S. Patent No. 10,615,366 B2.
“Because the final claim scope of the claims in the present application has not been determined, and also Applicant has amended Claim 1, Applicant reserves the right to file a future terminal disclaimer or to argue that the claims of the present application are ultimately patentable distinct over the claims of U.S. Patent No. 10,615,366” (Remarks, Pg. 7).
EXAMINER’S RESPONSE: The rejection under 35 U.S.C. 101 has been modified in response to Applicant’s amendment of claim 1.

Applicant argues, “Applicant has amended claim 1 to recite, in relevant part, ‘wherein the third portion is disposed to face each other while the substrate is bent, and the third portion is spaced apart from each other in a direction parallel to the substrate.’ Support for the amendment can be seen in, for example, FIGS. 5 and 11 of the present application as originally filed.

    PNG
    media_image6.png
    213
    637
    media_image6.png
    Greyscale

“Applicant submits that the cited references do not appear to disclose the features now recited in amended claim 1. For example, the convex portions 122 of Murata in a bending state does not face each other” (Remarks, Pgs. 8 – 9).
EXAMINER’S RESPONSE: With regard to the rejection of Prushinskiy et al., Applicant’s argument is persuasive. The display apparatus comprising a second portion having a thickness that decreases in a direction toward the opening, as shown in Prushinskiy’s Fig. 3, can only be bent up to 90 degrees, which does not orient the third portions such that they would face each other while the substrate is bent. Therefore, the rejection under Prushinkiy et al. has been withdrawn.

    PNG
    media_image7.png
    468
    467
    media_image7.png
    Greyscale

With regard to the rejection under Namkung et al. (US 2015/0146386 A1), in view of Namkung et al. (US 2015/0227172 A1), as evidenced by Murata et al. (US 2019/0040215 A1), Applicant's arguments have been fully considered but they are not persuasive. Applicant appears to have misunderstood the rejection. 

This would inherently result in a third portion disposed to face each other while the substrate is bent (see Fig. 6B below), and the third portion is spaced apart from each other in a direction parallel to the substrate (see Fig. 6A).


    PNG
    media_image1.png
    364
    469
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    368
    390
    media_image2.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552.  The examiner can normally be reached on M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        




/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781